Case 5:20-cv-00209-JPB Document 57 Filed 03/02/21 Page 1 of 2 PageID #: 314
 Case 5:20-cv-00209-JPB Document 57 Filed 03/02/21 Page 2 of 2 PageID #: 315




I consent to being substituted:

Date: 2/25/21                                 /s/ Whitney Smith
                                              Whitney Smith
                                              Kelley, Drye & Warren LLP

Date: 2/25/21                                 /s/ Lauri A. Mazzuchetti
                                              Lauri A. Mazzuchetti
                                              Kelley, Drye & Warren LLP

Date: 2/25/21                                 /s/ Carrie Goodwin Fenwick
                                              Carrie Goodwin Fenwick
                                              Goodwin & Goodwin, LLP


I consent to the above substitution:

Date: 2/25/21                                 /s/ Matthew A. Nelson
                                              Matthew A. Nelson


The substitution of attorney is hereby approved and so ORDERED. The Court hereby directs the
Clerk to SUBSTITUTE Matthew A. Nelson, Esquire as counsel of record for Safe Streets USA,
LLC and TERMINATES Whitney Smith, Lauri Mazzuchetti, and Carrie Goodwin Fenwick as
counsel of record for Safe Streets USA, LLC.

The Clerk is hereby directed to transmit copies of this Order to all counsel of record.

Date:
                                              JOHN PRESTON BAILEY
                                              UNITED STATES DISTRICT JUDGE




4841-2973-3341.1
